DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment/arguments
Claims 1-7, and 9 are pending. Claims 1 and 4 are currently amended. Claim 8 is canceled. The amendment has obviated the previous rejection to Claims 1-9 under 35 U.S.C. 103 as being unpatentable over Linkner in view of Cloud (US 8186370); and accordingly the rejections are withdrawn. 
Allowable Subject Matter
Claims 1-7 and 9 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the valve body comprises a valve part having elasticity, the valve part is located to one end side in the axial direction of the pin; and the plunger comprises a plunger pin made of metal, wherein an end surface of the pin on another side in the axial direction and an end surface of the plunger pin on one side in the axial direction are in contact with each other” in combination with the other limitations set forth in the independent claims; in consideration of the remarks on page 7 and 8 of the response filed on 12/13/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753